946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Thomas D. POWELL, Appellant,v.DEPT. OF JUSTICE, et al.
No. 89-5447.
United States Court of Appeals, District of Columbia Circuit.
June 28, 1991.

Before HARRY T. EDWARDS, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
Per Curiam.


1
Upon consideration of appellee's motion for summary affirmance, it is


2
ORDERED that the motion be granted, substantially for the reasons stated in the Magistrate's Report and Recommendation, filed August 18, 1988, and in the district court's order granting summary judgment, filed October 31, 1989.   Appellant's failure to file specific objections to the magistrate's report obliged the district court to review the report only for clear error.   See D.C.Local Rule 504(b).   The record on appeal fails to disclose any error of this magnitude.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.